Citation Nr: 0917902	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to July 
1991.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran resides within the jurisdiction of the 
Montgomery, Alabama, VARO.


FINDING OF FACT

Degenerative disc disease and degenerative joint disease of 
the lumbosacral spine are not related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show only two complaints of low 
back problems.  In May 1988, the Veteran complained of pain 
in the low back after jumping for a rebound while playing 
basketball.  The range of motion was deemed full, although 
the low back muscles were stiff.  He was assessed with a 
pulled muscle and put on a two-day profile.  Two months 
later, in July 1988, he complained of low back stiffness the 
last several mornings and discomfort during the day with 
certain activities.  He had full range of motion, no 
tenderness to palpation, equal reflexes and negative straight 
leg raising.  The assessment was mechanical low back pain, 
and he was prescribed paragon fort.  The remainder of the 
service treatment records is silent as to complaint, 
treatment, or diagnosis with respect to the low back.  
Therefore, the evidence does not show a chronic low back 
disorder in service.

The record does not contain post-service evidence of low back 
symptomatology for many years after service discharge.  The 
earliest VA treatment record noting low back pain is dated in 
2000.  Private medical records reveal that the Veteran sought 
treatment in 2002.  At that time, he reported that he had 
pulled his back at work in November 2000 and that he had done 
fine with exercises until October 2001 when he noticed right 
lower extremity pain, numbness, and tingling.  A February 
2002 VA MRI report noted L5-S1 disc herniation, and a May 
2004 VA examination report diagnosed degenerative disc 
disease and degenerative joint disease with no bony 
abnormality found on X-ray.  In other words, the medical 
evidence demonstrates a current disability of the low back.

Regardless, the Board emphasizes the multi-year gap between 
the two complaints of low back pain in service (1988) and the 
first post-service complaint in 2000 (over a 12-year gap 
between the low back pain in service and the first VA 
treatment record).  This evidence suggests that any arthritis 
of the low back did not manifest within the year immediately 
following service.  Therefore, service connection on a 
presumptive basis is not warranted.

The Veteran has contended that he did not seek treatment in 
service each time he felt pain and stiffness in his back and 
that he treated his discomfort with over-the-counter 
medications like Tylenol or Doan's.  He has expressed his 
belief that the manual labor involved in his post-service 
work aggravated this low back condition that had existed 
since service.

The evidence, including the long gap between service and 
post-service treatment, does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran's assertions that he has had continuous low back 
problems since service are inconsistent with the other 
evidence of record.  No chronic low back pathology was noted 
in service, as there are only two records of low back 
treatment, assessed as a pulled muscle and mechanical back 
pain.  The remainder of the service treatment records, 
including a 1989 service examination, is silent as to any 
complaints, treatment, or diagnosis referable to the low 
back.  Moreover, the post-service evidence does not reflect 
treatment related to a low back disorder for many years 
following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds any recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that there 
is no competent evidence which attributes a current low back 
disorder to active duty.  The only evidence as to the 
etiology of the current low back disorder, a March 2002 
private treatment record, tends not to support the claim.  
The March 2002 record noted that the Veteran pulled his back 
at work "approximately a year ago in November."  As the 
first VA post-service treatment records referable to the low 
back are dated around this time, in September 2000, the 
medical evidence seems to support that an intercurrent injury 
led to the veteran's current low back problems.  The veteran 
has acknowledged that his post-service employment required 
manual labor.

The Board has also considered the Veteran's statements 
regarding his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
chronic low back pathology, including degenerative joint 
disease and degenerative disc disease, is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2004 that fully addressed 
all notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained service treatment 
records, VA treatment records, and private medical evidence 
identified by the Veteran.  A VA examination was obtained in 
2004.  [Given the absence of in-service evidence of chronic 
manifestations of a low back disorder, no evidence of a low 
back disorder for many years after separation, and no 
competent evidence of a nexus between service and the claimed 
disability, a remand for a VA medical opinion would unduly 
delay resolution.]  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


